Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low pressure” in claims 4 and 19 is/are a relative term which renders the claim indefinite. The term “low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because there is no reference point to distinguish what range of pressures can be reasonably encompassed by the recited claim.

	Claim 14 recites “wherein the separable straw section is a first separable straw section and the first separable straw section is joined to a second separable straw section”. With the preamble of independent claim 11 defining “A separable straw section”, it is unclear if the scope of claim 14 encompasses both the first and second separable straw sections. Claims 15-19 change the preamble to include two separable sections that conflicts with independent claim 11 and include all limitations of claim 14, it is unclear if the claimed invention requires one separable straw section or two separable sections. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (KR101861432; see translation attached).
Re claim 1, Hong discloses a straw apparatus (100; fig. 1) comprising a first separable straw section (110) and a second separable straw section (120), wherein the first separable straw section and the second separable straw section are identical (see 

Re claim 2, Hong discloses the closure structure comprises a first protuberance (112) and a first clasp (111) on the first separable straw section and a second protuberance (121) and a second clasp (122) on the second separable straw section.

Re claim 3, Hong discloses the first protuberance fits within the second clasp and the second protuberance fits within the first clasp (see fig. 3), engaging the closure structure (111-112, 121-122; see fig. 3) and forming the straw apparatus with a central channel (at center of 100; see figs. 1 and 3).

Re claim 4, Hong discloses the central channel (at center of straw 100) is a conduit for a fluid or gas drawn into a first end (lower end) of the straw apparatus by a low pressure region at a second end (straw suction at upper end) of the straw apparatus (par. 3).

Re claim 5, Hong discloses the closure structure comprises a male interlocking member (112 or 121) and a female interlocking member (111 or 122).

Re claim 6, Hong discloses the male interlocking member fits within the female interlocking member (see fig. 3).



Re claim 8, Hong discloses the distal finger and the proximal finger provide a clasp force around the male interlocking member (since two slanted fingers at 111 or 122 engages two opposite sides of the male interlocking member 121 or 112, lateral pulling force would make the fingers provide clasp force onto two sides of the male interlocking member; see also par. 41).

Re claim 9, Hong discloses the first separable straw section is rotated one-hundred and eighty degrees around a y-axis (axis along the length of the straw 100) relative to the second separable straw section (see figs. 2-3) and a male interlocking member (112) of the first separable straw section occludes a female interlocking member (122) of the second separable straw section and a male interlocking member (121) of the second separable straw section occludes a female interlocking member (111) of the second separable straw section (see figs. 2-3).

Re claim 10, Hong discloses the first separable straw section and the second separable straw section are formed of a flexible material (par. 53).

Re claim 11, Hong discloses a separable straw section (110) for assembly into a straw apparatus, wherein the separable straw section comprises a channel face (interior face of 110), an external face (exterior face of 110), and a closure structure (111, and 112).

Re claim 12, Hong discloses the closure structure comprises a male protuberance (112) and a female clasp (111).



Re claim 14, Hong discloses the separable straw section is a first separable straw section (110) and the first separable straw section is joined to a second separable straw section (120; fig. 3), wherein the first separable straw section and the second separable straw section are identical (see fig. 2).

Re claim 15, Hong discloses the first separable straw section is joined to the second separable straw section along a seam (where surfaces of each 110 and 120 touch; see figs. 1 and 3).

Re claim 16, Hong discloses the seam forms a seal (par. 41) between the first separable straw section and second separable straw section (see fig. 3).

Re claim 17, Hong discloses the channel face is a first channel face (interior face of 110) of the first separable straw section and further comprising a second channel face (interior face of 120) of the second separable straw section and wherein the first channel face and the second channel face form a channel (inner straw channel).

Re claim 18, Hong discloses the channel is a conduit (see figs. 1-3) for a fluid or gas.

Re claim 19, Hong discloses the fluid or gas is drawn into a first end (lower end of the straw) of the first separable straw section and the second separable straw section by a low pressure region (suction at the top of the straw) at a second end (upper end of the straw) of the first separable straw section and the second separable straw section (par. 3).

Re claim 20, Hong discloses the separable straw section is formed of a flexible material (par. 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752